Citation Nr: 0528993	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  04-12 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for bilateral hearing 
loss disability.

3.  Entitlement to service connection for right eye 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to May 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.

A hearing was held in September 2005, at the Regional Office 
before Mary Gallagher, who is the Veterans Law Judge 
rendering the determination in this claim and was designated 
by the Chairman to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).

The issues are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The provisions of 38 U.S.C.A. § 5103A indicate that VA shall 
treat an examination as necessary if the evidence, taking 
into consideration all information and lay or medical 
evidence, contains competent evidence of current disability, 
indicates that it may be associated with service, and does 
not contain sufficient medical evidence to make a decision on 
the claim.

VA has a duty to assist a claimant with his claim.  This duty 
includes making reasonable efforts to obtain available 
pertinent records which the claimant has provided 
authorization for VA to obtain on his behalf.

Sleep apnea

The veteran contends, in essence, that sleep apnea was 
present in service and has continued since then, but that it 
defied diagnosis until 2000, in part because it was not 
recognized as a diagnostic entity until more recently. There 
is no medical opinion of record as to when the veteran's 
sleep apnea started. He has indicated that it was diagnosed 
in about 2000, and the treatment records leading up to and 
initially reporting the diagnosis are not contained in the 
claims folder and may contain probative information to 
support the claim.  Those records and any available earlier 
records and an examination should be obtained.  

Hearing loss

The veteran contends that he has bilateral hearing loss 
disability as a result of noise exposure in service.  He 
reports working around loud noises in the military, having 
barracks by the flight line, and being exposed to rifle fire.  
His service records show assignments at air field locations.  
It is not clear if there are any more available medical 
records concerning his hearing loss disability, prior to the 
November 2001 VA audiometry report showing bilateral hearing 
loss disability per 38 C.F.R. § 3.385.  This record was 
submitted by the veteran in May 2004 and there may be more 
such records that are available and contain probative 
information to support the claim. Any such records and an 
examination should be obtained. 

Right eye

The veteran contends that he has right eye disability as a 
result of service. His uncorrected visual acuity was 20/20 on 
service entrance examination. In November 1945, he complained 
of headaches over the right eye and reported that he rubbed 
his eye a lot and that it felt swollen. He had mild 
conjunctivitis and injection of the lids. Glasses were 
recommended. In February 1946, he reported his eyes tire 
easily. Examination revealed right eye visual acuity of 20/50 
corrected to 20/20. In June 1946, he stated that glasses had 
been prescribed in service and that there was no sign of 
improvement to date. His visual acuity was 20/40 corrected to 
20/20 both distant and near in February 1951. He testified in 
September 2005 that spells of blurry vision started in 
service and had continued since then.

The veteran's private physician, Dr. Hager, stated in July 
2002 that the veteran has a reduction in visual acuity to 
hand motion at 3 feet due to a macular hole in his right eye 
since 1984.  He stated that if more information is needed, to 
contact him.  His records should be requested.

An opinion with reasons as to whether the right eye macular 
hole is related to in-service manifestations is necessary. 

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1. The records of treatment leading up 
to and initially reporting the diagnosis 
of sleep apnea, and any earlier 
available records concerning it, should 
be obtained.

2. Any available records of treatment 
for bilateral hearing loss earlier than 
the November 2001 VA medical record 
showing bilateral hearing loss 
disability should be obtained.  

3. The records of treatment for right 
eye disability from Dr. Hager should be 
requested.

4. A VA examination for sleep apnea 
should be obtained. The examiner should 
review the claims folder, examine the 
veteran as necessary, and render an 
opinion whether the veteran has sleep 
apnea and whether it is at least as 
likely as not (a 50 percent or more 
probability) that the veteran's sleep 
apnea had its onset in service or is 
related to disease or injury during 
military service.  The examination 
report should explain the basis for the 
opinion expressed.  

5. A VA examination for the bilateral 
hearing loss disability service 
connection claim should be obtained. The 
examiner should review the claims folder 
and render an opinion as to whether it 
is at least as likely as not (a 50 
percent or more probability) that all or 
part of the veteran's bilateral hearing 
loss disability is related to disease or 
injury, including noise exposure, during 
service.  If part of the hearing loss is 
due to disease or injury during service, 
the examiner should indicate which part 
is so related.

6. A VA examination of the right eye 
should be obtained. The examiner should 
review the claims folder, examine the 
veteran as necessary, and list the 
diagnoses of all current right eye 
disorders.  For each diagnosis, the 
examiner should indicate whether it is 
at least as likely as not (a 50 percent 
or more probability) that the diagnosis 
is related to disease or injury during 
active military service.  The basis for 
the opinions should be included in the 
examination report.

7. Thereafter, if the benefits sought on 
appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC). The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of 
the evidence and discussion of all 
pertinent regulations, including the 
VCAA. An appropriate period of time 
should be allowed for response.

The claimant is hereby notified that it is the claimant's 
responsibility to report for examinations scheduled and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim. 38 C.F.R. 
§§ 3.158 and 3.655 (2005).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


